internal_revenue_service number release date index number ----------------------------- -------------------------------------------- ------------------------------------ ---------------------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 plr-158420-05 date date ------------------------ ------------- -------------------- ----------------------------- ----- legend legend corporation -------------------------------------------- state address a b c d e f dear ---- --------- --------- ------- -- -- we received your letter dated date requesting a ruling regarding the application of sec_216 of the internal_revenue_code this letter responds to that request the represented facts are as follows corporation is a cooperative_housing_corporation organized under the laws of state corporation owns the apartment building located at address building building contains a residential units and b commercial units commercial units currently c shares of common_stock are issued d of which are outstanding and allocated to the residential units stock has not been allocated to the plr-158420-05 commercial units the commercial units are currently leased by corporation to e commercial tenants corporation proposes to issue f shares of its authorized but unissued stock and allocate those shares to the commercial units a proprietary lease will entitle the owners of the stock as against corporation to occupy the space for dwelling purposes solely by reason of the ownership of the shares corporation further proposes to distribute to its current tenant-stockholders the f shares of stock that will be allocated to the commercial units the tenant-stockholders then plan to contribute the f shares of stock allocated to the commercial units to a limited_liability_company llc in exchange for proportionate shares of membership interests in the llc the llc will perform certain activities in connection with its ownership of the shares of stock allocated to the commercial units corporation represents that the local zoning law and building regulations currently permit modification of commercial units to residential use as a matter of right corporation has submitted facts and representations to show that it would be reasonable to convert the commercial units to residential use the size and location of the commercial units are such that with certain modifications they could be converted into residential apartments you have specifically requested the following rulings the allocation of stock to the commercial units will not affect the status of corporation as a cooperative_housing_corporation within the meaning of sec_216 for purposes of sec_216 the income corporation receives from the llc pursuant to stockholder assessments made by corporation will be income derived from tenant-stockholders provided that the fully paid-up requirement of sec_216 is met the proposed stock_distribution by corporation will not be treated as a distribution to the tenant-stockholders to which sec_301 applies by reason of sec_305 and sec_305 but rather will constitute a distribution to which sec_305 applies thus the distribution will not result in taxable_income to any tenant-stockholder no gain_or_loss shall be recognized to corporation upon the distribution of f shares pursuant to sec_311 or under sec_311 the cost or other basis of the stock in corporation held by a tenant-stockholder immediately prior to the distribution of the shares will be allocated between the stock held by such tenant-stockholder immediately prior to the distribution of the shares and the shares received in the distribution in proportion to the fair_market_value of the shares plr-158420-05 of each immediately after the distribution by reason of sec_307 and sec_1 a of the income_tax regulations the contribution by the existing tenant-stockholders of the shares to the llc in exchange for proportional percentage interests of the llc membership interests will not be taxable to the tenant-stockholders nor the llc pursuant to sec_721 the basis in the llc membership interest received by each tenant-stockholder will be the same as the basis the tenant-stockholder had in the shares contributed to the llc pursuant to sec_722 the llc's basis in the shares received by the llc from the existing tenant- stockholders shall be equal to the cumulative bases that these tenant-stockholders had in the contributed shares prior to their contribution to the llc by reason of sec_723 ruling_request sec_1 sec_216 provides that the term cooperative_housing_corporation means a corporation -- a having one and only one class of stock outstanding b each of the stockholders of which is entitled solely by reason of his ownership of stock in the corporation to occupy for dwelling purposes a house or an apartment in a building owned or leased by such corporation c no stockholder of which is entitled either conditionally or unconditionally to receive any distribution not out of earnings_and_profits of the corporation except on a complete or partial_liquidation of the corporation and d percent or more of the gross_income of which for the taxable_year in which the taxes and interest described in sec_216 are paid_or_incurred is derived from tenant- stockholders sec_216 provides that the term tenant-stockholder means a person who is a stockholder in a cooperative_housing_corporation and whose stock is fully paid-up in an amount not less than an amount shown to the satisfaction of the secretary as bearing a reasonable relationship to the portion of the value of the corporation's equity in the houses or apartment building and the land on which situated which is attributable to the house or apartment which such person is entitled to occupy sec_1_216-1 provides in relevant part that in order to qualify as a cooperative_housing_corporation under sec_216 each stockholder of the corporation whether or not the stockholder qualifies as a tenant-stockholder under sec_216 and sec_1_216-1 must be entitled to occupy for dwelling purposes an apartment in a building or a unit in a housing development owned or leased by such corporation the stockholder is not required to occupy the premises the right as against the corporation to occupy the premises is sufficient such right must be conferred on each stockholder solely by reasons of his or her ownership of stock in the corporation that is the stock must entitle the owner thereof either to occupy the premises or to a lease of the premises plr-158420-05 the fact that the right to continue to occupy the premises is dependent upon the payment of charges to the corporation in the nature of rentals or assessments is immaterial revrul_74_241 1974_1_cb_68 provides that for purposes of sec_216 the term apartment in a building means an independent housekeeping unit consisting of one or more rooms containing facilities for cooking sleeping and sanitation normally found in a principal_residence revrul_90_35 1990_1_cb_48 provides that revrul_74_241 does not require that a unit presently contain all the facilities normally found in a principal_residence in order to constitute an apartment in a building for purposes of sec_216 a unit will be treated as meeting that definition if the stockholder is entitled to convert the unit to an apartment as defined in revrul_74_241 solely by reason of ownership of stock in the cooperative_housing_corporation the conversion of the unit would be reasonable under all the facts and circumstances including structural feasibility and costs and the applicable zoning building and fire codes permit both the conversion and residential use of the unit as a matter of right applying the above standards to the facts and representations submitted and subject_to the limitation below we conclude that provided corporation satisfies the requirements of sec_216 c and d the issuance of stock by corporation to be allocated to the commercial units will not prevent corporation from qualifying as a cooperative_housing_corporation within the meaning of sec_216 we also conclude that the purchaser of the stock of corporation attributable to the commercial units will qualify as a tenant-stockholder for purposes of sec_216 provided such stock is fully paid up in an amount which bears a reasonable relationship to the portion of the value of corporation's equity in the building and land which is attributable to the unit which the purchaser is entitled to occupy ruling_request sec_3 sec_305 provides the general_rule that except as otherwise provided gross_income does not include the amount of any distribution of the stock of a corporation made by the corporation to its shareholder with respect to its stock sec_305 provides that distributions in lieu of money disproportionate distributions distributions of preferred_stock on common_stock distributions of preferred_stock and distributions of convertible preferred_stock are treated as sec_301 distributions of property plr-158420-05 under sec_305 and sec_1_305-7 a change in conversion ratio a change in redemption price a difference between redemption price and issue_price a redemption which is treated as a distribution to which sec_301 applies or any transaction having a similar effect on the interest of any shareholder may be treated as a distribution with respect to any shareholder whose proportionate interest in the earnings_and_profits or assets of the corporation is increased by such change difference redemption or similar transaction sec_311 provides that except as provided in sec_311 no gain_or_loss is recognized to a corporation on the distribution not in complete_liquidation with respect to its stock of its stock or rights to acquire its stock or property sec_311 provides that gain is recognized by a corporation if it distributes property to a shareholder and the fair_market_value of such property exceeds its adjusted bases sec_307 and sec_1_307-1 provide that if a shareholder receives stock as a distribution on stock previously held and under sec_305 such distribution is not includible in gross_income then the basis of the stock with respect to which the distribution was made shall be allocated between the old and the new stocks in proportion to the fair market values of each on the date of the distribution based on the foregoing we conclude that the proposed distribution by corporation of the shares will be a nontaxable stock_distribution excluded from the gross_income of the tenant-stockholders under sec_305 we also conclude that the proposed distribution of the shares will not result in the recognition of gain_or_loss by corporation pursuant to sec_311 further the cost or other basis of the stock in corporation held by a shareholder immediately prior to the distribution of the shares will be allocated between such shares of stock and the shares of stock received in the distribution in proportion to the fair market values of each immediately after the distribution in accordance with sec_307 additionally the proposed distribution of the shares of stock will not diminish the earnings_and_profits of corporation available for later dividend distributions within the meaning of sec_316 sec_1_312-11 and c ruling requests sec_351 provides that no gain_or_loss will be recognized if one or more persons transfer property to a corporation solely in exchange for stock in the corporation and immediately_after_the_exchange the transferors are in control as defined in sec_368 of the corporation sec_351 provides that sec_351 will not apply to a transfer of property to an investment_company plr-158420-05 sec_1_351-1 provides that a transfer of property will be considered to be a transfer of an investment_company if the transfer results directly or indirectly in diversification of the transferors' interests and the transferee is a a regulated_investment_company b a real_estate_investment_trust or c a corporation more than percent of the value of whose assets are held for investment and are readily marketable stocks and securities or interests in regulated_investment_companies or real_estate_investment_trusts sec_1_351-1 provides that stocks and securities will be considered readily marketable if and only if they are part of a class of stock_or_securities which is traded on a securities exchange or traded or quoted regularly in the over-the-counter market for purposes of sec_1_351-1 the term readily marketable stocks or securities includes convertible debentures convertible preferred_stock warrants and other stock_rights if the stock for which they may be converted or exchanged is readily marketable stocks and securities will be considered to be held for investment unless they are i held primarily_for_sale_to_customers in the ordinary course of business or ii used_in_the_trade_or_business of banking insurance brokerage or a similar trade_or_business in the present situation the shares allocable to the commercial units are not interests in regulated_investment_companies interests in real_estate_investment_trusts or part of a class of stock which is traded on a securities exchange or traded or quoted regularly in the over-the-counter market because the current tenant-stockholders will be contributing nonmarketable securities in exchange for proportionate membership interests totaling percent in the llc the llc will not constitute an investment_company within the meaning of sec_1_351-1 thus the exception of sec_721 will be inapplicable and the contribution will qualify for nonrecognition under sec_721 sec_721 provides that no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_721 provides that sec_721 shall not apply to gain realized on a transfer of property to a partnership which would be treated as an investment_company within the meaning of sec_351 if the partnership was incorporated in the present situation the shares allocable to the commercial units are not interests in regulated_investment_companies interests in real_estate_investment_trusts or part of a class of stock which is traded on a securities exchange or traded or quoted regularly in the over-the-counter market because the current tenant-stockholders will be contributing nonmarketable securities in exchange for all of the interest in the llc the llc will not constitute an investment_company within the meaning of sec_1_351-1 thus the exception of sec_721 will be inapplicable and the contribution will qualify for nonrecognition under sec_721 plr-158420-05 sec_722 provides that the basis of an interest in a partnership acquired by a contribution of property including money to the partnership shall be the amount of such money and the adjusted_basis of such property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at such time because the tenant-stockholders are contributing only shares in corporation and there will be no gain under sec_721 each tenant- stockholder will take a basis in the llc interest that is derived from the basis of the contributed shares sec_723 provides that the basis_of_property contributed to a partnership by a partner shall be the adjusted_basis of such property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at such time because there will be no gain under sec_721 the llc will take the contributed shares with the basis of those shares in the hands of the respective contributors accordingly we conclude that the contribution by the tenant-stockholders of the shares of stock allocated to the commercial units to the llc in exchange for llc membership interests will not be taxable to the tenant-stockholders nor to the llc pursuant to sec_721 further the basis in the llc membership interest received by each tenant- stockholder will be the same as the basis the tenant-stockholder had in the shares contributed to the llc pursuant to sec_722 finally the llc will take a carryover_basis in each share of stock it receives from the tenant-stockholders pursuant to sec_723 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express or imply no opinion whether corporation otherwise meets the requirements of sec_216 specifically we express or imply no opinion as to whether corporation meets the requirements of sec_216 concerning whether the stock bears a reasonable relationship to the portion of the value of the corporation’s equity in the building and land which is attributable to the unit which the purchaser is entitled to occupy this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative a copy of this ruling must be attached to plr-158420-05 any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely s brenda m stewart senior counsel branch passthroughs special industries cc -
